Davis, J.,
The above cause came on for argument on June 25, 1926, upon motion for a new trial, before Hon. Charles E. Bartlett, Hon.. James G. Gordon, Jr., and Hon. Howard A. Davis. The defendant was convicted of murder in the first degree. After argument by counsel and a careful consideration of the testimony, the charge of the court and the law, we are of opinion that the verdict of the jury convicting the defendant of murder of the first degree and recommending the penalty of death, was justified under the law and the evidence.
The motion for a new trial is discharged.